DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 1, 10, and 18 are objected to because they recite a geographical region for “one or more mobile assets” and one or more halting points for “one or more mobile assets” instead of “the one or more mobile assets”.
Claim 2, 11, and 19 are objected to because they recite “social medial analysis” instead of “social media analysis”.
Claim 4 and 13 are objected to because they recite “one or more user profile flows”, instead of “one or more spatio-temporal user profile flows”. Accordingly, the examiner has interpreted one or 
Claim 5 is objected to because it recites “one or more survey” instead of one or more “surveys”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 7, 12, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. These claims recite the term “aerial image segmentation inferences”, without disclosing what these images comprise, how they are captured, and what the “segmentation inferencing” mechanism comprises. Similarly, the specification mentions this term in paragraphs [0012], [0017], and [0063] only to replicate the claim language without further description of the mechanism underlying these segmentation inferences of the aerial images. Therefore, the “aerial image segmentation inference” mechanism is not well-supported in the specification. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-7, 9, 12-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recite “aerial image segmentation inferences”. This limitation is indefinite because neither the claim language nor the specification defines what “segmentation inferences” refer to, and how that “segmentation inference” changes the “aerial image” from what it is defined to be. Furthermore, these claims recite “the corresponding one or more aerial image segmentation inferences”. This limitation is indefinite because it is unclear what element is the aerial image segmentation inferences corresponding to. There is insufficient antecedent basis for the limitation in the claim, neither in the dependent claim. This renders the claim scopes indefinite. 
Claims 3, 4, 6, 12, 13, and 15 recite the term “the user”. There is insufficient antecedent basis for this limitation in the claims, neither in the claims from which these claims depend. Furthermore, this term, as recited, renders the metes and bounds of the claims indefinite because it is unclear if the user recited herein is a driver of the mobile asset, or a customer/ visitor. 
Claims 7 and 16 depend from claims 3 and 12 respectively include all of its limitations and do not cure their deficiencies. Therefore, they are rejected for the same rationale. 
Claims 4 and 13 recite “based on a set of past user trajectory data”. This limitation is indefinite because it is unclear if this set of past user trajectory data is the same as that recited in independent claim 1, or a different set of past user trajectory data. 
Claims 5, 6 and 14, 15 depend from claims 4 and 13 respectively, include all of its limitations, and do not cure their deficiencies. Therefore, they are rejected for the same rationale. 
Claims 5 and 13 recite “extracting a plurality of public events” and then recites “the identified plurality of public events”. There is insufficient antecedent basis for the term “identified plurality of public events”; therefore, it is unclear if those public events are the ones “extracted” by the previous limitation or different public events “identified” by this limitation. This renders the claim scopes indefinite.
Claims 7 and 16 recite the term “Top-K ranked locations”. The term "Top-K ranked" in this claim is a relative term which renders the claim indefinite.  The term "Top-K ranked" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear what was the scoring/ranking criteria that lead to this Top-K ranking. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 9 recites “the one or more asset devices”. There is insufficient antecedent basis for “one or more mobile assets”, neither in the claim, nor in claim 1 from which claim 9 depends. This renders the claim scope indefinite. 

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 10, and 18 recite: “retrieving a set of input data,  predicting one or more spatio-temporal user profile flows, correlating the predicted one or more spatio-temporal user profile flows with one or more mobile assets; and determining one or more potential travel paths and one or more halting points for one or more mobile assets.” These independent claims are considered to be directed to a judicial exception of an abstract idea. These functions are directed to the abstract idea of 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrates the recited functions into practical applications, such that it amounts to no more than the mere instructions to apply these exceptions in the mind, or by a generic computer. Although the claim recites the following additional elements: “the retrieved set of input data includes a set of input user data and a set of input mobile asset data, the retrieved set of input user data includes a set of past user trajectory data and a plurality of user interests” and “based on the set of past user trajectory data and the plurality of user interests”, they do not integrate the limitations into practical application. Describing the components of the retrieved data sets, such as past user trajectory, user preferences, etc… are all details further explaining what the retrieved data may contain. Furthermore, the source of these input user data components is unspecified, and therefore could be attributed to information/data that could be stored or memorized by the human mind, or by a generic computer. Accordingly, these additional elements do not integrate the abstract idea into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic placeholder or mind. 
The additional elements describing/specifying the type of input data retrieved (past user trajectory, user preferences) are elements that the human mind can memorize, and thus cannot provide an inventive concept. Therefore, the claim is not patent eligible. 
Claims 2, 11, and 19 recite “generating a spatio-temporal runtime profile”, and “matches between the one or more mobile assets and the predicted one or more spatio-temporal user profile flows”. These claims are considered to be directed to a judicial exception of an abstract idea. These functions are directed to the abstract idea of generating spatio-temporal runtime profile by matching between mobile asset(s) and spatio-temporal user flows, without significantly more. These limitations, as drafted, are processes that under their broadest reasonable interpretation cover their performance in the mind but for the recitation of generic computer components. That is, nothing in those claims precludes the mentioned functions from being practically performed in the mind. Matching the availability of a mobile asset with a spatio-temporal user flow (the location and time, mobility pattern) of the user to generate a spatio-temporal runtime profile encompass the user to perform and estimation, evaluation, and/or judgement of the movement patterns of users (in location and time), relate these to the availability of mobile assets to form a specific schedule or profile for this pattern in his mind. Under the broadest reasonable interpretation, the claims are considered to recite concepts performed in the human mind. Accordingly, the claims are considered to recite the abstract idea of a mental process. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements Social medial analysis is the basis upon which the spatio-temporal flows could be obtained, and thus cannot provide an inventive concept. Therefore, the claim is not patent eligible. 
Claims 3, 12, and 20 recite “fusing the one or more potential travel paths with one or more aerial image segmentation inferences”; “determining one or more halting points from the fused one or more potential travel paths and the corresponding one or more aerial image segmentation inferences”. These claims are considered to be directed to a judicial exception of an abstract idea. These functions are directed to the abstract idea of fusing the travel paths with the aerial image to determine one or more halting points. These limitations, as drafted, are processes that under their broadest reasonable interpretation cover their performance in the mind but for the recitation of generic computer components. Fusing the potential paths with aerial images to determine one or more halting points could be performed by the human mind (imagination; i.e. imagining the potential paths determined (as shown above) overlapping with an aerial image or map of the corresponding geographical area in order 
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements that integrates the recited functions into practical applications. Although the claim recites: “presenting, to the user, the determined one or more halting points and the one or more potential travel paths”, it does not integrate the limitations into practical application. Presenting the halting points to the user is an insignificant extra-solution activity that does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the presentation of halting points is an insignificant extra-solution activity in the form of data outputting or displaying, and which is considered to be routine, well-known , conventional activity in the art, and thus cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 4, and 13  recite “predicting one or more spatio-temporal user profile flows based on a set of past user trajectory data”, “predicting a plurality of daily patterns “,  “predicting a plurality of events “; “predicting a runtime profile for user inward/outward flow between the one or more routes in the geographical region”. These claims are considered to be directed to a judicial exception of an abstract idea. These functions are directed to the abstract idea of predicting spatio-temporal user profile flows which includes predicting plurality of daily patterns, runtime inward/outward flow, and plurality of events associated with the user. These limitations, as drafted, are processes that under their broadest reasonable interpretation cover their performance in the mind but for the recitation of generic computer components. These limitations, under the broadest reasonable interpretation, encompass the user to perform an observation, estimation, and/or prediction of the daily patterns of individuals by 
The claim does not include additional elements that integrate the judicial exception into practical application, neither does it include elements that are sufficient to amount to significantly more. Although it recites “based on past user trajectory”, as mentioned for the independent claims, the source of this element is unspecified and could be data/information stored in the human memory. Therefore, it does not provide any meaningful limits on performing the steps in the mind, neither does it provide an inventive concept. The claim is directed to an abstract idea.
Claims 5 and 14 recite “predicting the plurality of events”, “extracting the geographical region” “extracting a plurality of public events”; and “identifying a plurality of users as attendees to the identified plurality of public events”. These claims are considered to be directed to a judicial exception of an abstract idea. These functions are directed to the abstract idea of predicting plurality of events/ public events, and extracting geographical region. These limitations, as drafted, are processes that under their broadest reasonable interpretation cover their performance in the mind but for the recitation of generic computer components. These limitations, under the broadest reasonable interpretation, encompass the user to perform an observation, estimation, and/or prediction of the daily patterns of individuals by location and time to predict specific events within specific geographical locations. Therefore, the claims are considered to recite concepts performed in the human mind. Accordingly, the claims are considered to recite the abstract idea of a mental process. 
The claim does not include additional elements that integrate the judicial exception into practical application, neither does it include elements that are sufficient to amount to significantly more. Although it recites “based on the predicted one or more user profile flows”, “based on data associated with one or more censuses, data associated with traffic patterns, and data associated with one or more survey”, and “based on data derived from one or more social networks”. The user profile flows (see 
Claims 6 and 15 recites “predicting the plurality of daily patterns”; “predicting a regular user movement pattern from tracking the home location and work location associated with the user”, and “predicting a day-to-day life movement data pattern associated with the user”. These claims are considered to be directed to a judicial exception of an abstract idea. These functions are directed to the abstract idea of predicting plurality of daily patterns, user movement pattern, tracking home and work locations. These limitations, as drafted, are processes that under their broadest reasonable interpretation cover their performance in the mind but for the recitation of generic computer components. These limitations, under the broadest reasonable interpretation, encompass the user to perform an observation, estimation, and/or prediction of the daily patterns of individuals by location and time to predict specific events. Therefore, the claims are considered to recite concepts performed in the human mind. Accordingly, the claims are considered to recite the abstract idea of a mental process. 
The claim does not include additional elements that integrate the judicial exception into practical application; neither does it include elements that are sufficient to amount to significantly more. Although it recites “based on data derived from one or more social networks”. The data derived from social networks could be attributed to data that the user also memorizes or captures from social media posts. Therefore, this additional element does not provide any meaningful limits on performing the steps in the mind; neither does it provide an inventive concept. The claim is directed to an abstract idea.
Claims 7 and 16 “ fusing the one or more potential travel paths with the one or more aerial image segmentation inferences”, “generating a plurality of Top-K ranked locations in the geographical region”; and “creating a plurality of clusters of the Top-K ranked locations”. These claims are considered to be directed to a judicial exception of an abstract idea. These functions are directed to the abstract idea of fusing the potential travel paths and aerial image segmentation inferences, generating top-k ranked locations, and generating plurality of clusters of the top-k ranked locations. These limitations, as drafted, are processes that under their broadest reasonable interpretation cover their performance in the mind but for the recitation of generic computer components. These limitations, under the broadest reasonable interpretation, encompass the user to perform an observation, estimation, and/or prediction of the most highly ranked locations to estimate the most frequently visited locations by users. Therefore, the claims are considered to recite concepts performed in the human mind. Accordingly, the claims are considered to recite the abstract idea of a mental process. 
The claim does not include additional elements that integrate the judicial exception into practical application, neither does it include elements that are sufficient to amount to significantly more. Although it recites “based on the number of available mobile assets.” The source of this number is undefined and therefore could be attributed to information/data memorized in the human mind. Therefore, it does not provide any meaningful limits on performing the steps in the mind, neither does  it provide an inventive concept. The claim is directed to an abstract idea.
Claims 8 and 17 further elaborate on the components of the retrieved set of input mobile asset data recited in the independent claims, which neither integrate the judicial exceptions in practical application, nor provide an inventive concept. Therefore, claims 8 and 17 do not cure the deficiencies in claims 1 and 10, and is rejected under the same rationale.
Claim 9 recites “presenting the determined one or more potential travel paths and the determined one or more halting points to the one or more asset devices associated with the one or 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8-11, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weiner et al. (US 20140279220A1).
Regarding claims 1, 10, and 18, Weiner teaches a computer-implemented method (Abstract; [0015]), comprising: retrieving a set of input data (Figure 4; Database search; [0014]: “A search is conducted in the database for vendors based on search criteria provided by the visitor”), wherein the retrieved set of input data includes a set of input user data ([0014]: Search criteria entered by the visitor) and a set of input mobile asset data ([0017]; Information about the vendor and food/truck), 
Regarding claims, 2, 11, and 19, Weiner teaches the steps disclosed in claims 1, 10, and 18 respectively and further teach: generating a spatio-temporal runtime profile, wherein the generated spatio-temporal runtime profile matches between the one or more mobile assets and the predicted one or more spatio-temporal user profile flows in the one or more routes associated with the geographical region based on social medial analysis ([0019]-[0022]; Individuals are capable of checking in and out at that location, and enter how long they will stay, system collects and analyzes the data based on the location of the food truck, sales at that particular location, customer preferences, and time periods to create a predictive model to maximize profits for a food truck (i.e. spatio-temporal runtime profile); Individuals are capable of subscribing to the food truck via smart mobile application (i.e. social media)).
Regarding claims 8 and 17, Weiner teaches the retrieved set of input mobile asset data includes a region identification (ID), an asset profile associated with the one or more mobile assets, and a date 
Regarding claim 9, Weiner teaches presenting the determined one or more potential travel paths and the determined one or more halting points to the one or more asset devices associated with the one or more mobile assets (([0020]: “That is, time and location data may be pushed to food trucks in order that they may proceed to the most lucrative locations at specified times for their type/genre/ethnicity of food”; [0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. in view of Bѐjar (NPL titled: “Extracting User Spatio-Temporal Profiles from Location Based Social Networks”, as presented by the applicant). 
Regarding claims 3, 12, and 20, Weiner teaches presenting, to the user, the determined one or more halting points and the one or more potential travel paths ([0020]: “That is, time and location data 
However, Weiner does not teach fusing the one or more potential travel paths with one or more aerial image segmentation inferences; P201810322US01Page 28 of 35determining one or more halting points from the fused one or more potential travel paths and the corresponding one or more aerial image segmentation inferences. 
On the other hand, Bѐjar teaches fusing the one or more potential travel paths with one or more aerial image segmentation inferences; P201810322US01Page 28 of 35determining one or more halting points from the fused one or more potential travel paths and the corresponding one or more aerial image segmentation inferences (Figure 2: An aerial map comprising clusters of Twitter events such that the size of the clusters is proportional to the number of events in each cluster (i.e. halting points); and the paths leading to these clusters, i.e. potential paths; P. 5, Section 4.1, Paragraph 1, Lines 1-2: “summarize all the events for the users collected during the all data gathering period, summing up all the different places where they have been and when”). It would have been obvious for someone with ordinary skill in the art before the effective filing date of the invention to modify the Weiner reference and include the step of fusing the potential travel paths with aerial images as shown in the Bѐjar reference. This will provide a better presentation/navigation for food truck drivers regarding the spatio-temporal patterns of customers’ behavior.
Regarding claims 4 and 13, Weiner teaches predicting one or more spatio-temporal user profile flows based on a set of past user trajectory data. 
However, Weiner does not teach predicting one or more spatio-temporal user profile flows based on a set of past user trajectory data, further comprises: predicting a plurality of daily patterns associated with the user associated with the predicted one or more user profile flows; predicting a plurality of events based on the predicted one or more user profile flows; and predicting a runtime profile for user inward/outward flow between the one or more routes in the geographical region.

Regarding claims 5 and 14, Weiner does not teach predicting the plurality of events based on the predicted one or more user profile flows, further comprises: extracting the geographical region based on data associated with one or more censuses, data associated with traffic patterns, and data associated with one or more survey; extracting a plurality of public events based on data derived from one or more social networks; and identifying a plurality of users as attendees to the identified plurality of public events based on data derived from one or more social networks.
However, Bѐjar teaches predicting the plurality of events based on the predicted one or more user profile flows, further comprises: extracting the geographical region based on data associated with one or more censuses, data associated with traffic patterns, and data associated with one or more 
Regarding claims 6 and 15, Weiner does not teach predicting the plurality of daily patterns associated with the user associated with the predicted one or more user profile flows, further comprises: predicting a regular user movement pattern from tracking the home location and work location associated with the user based on one or more social networks; and predicting a day-to-day life movement data pattern associated with the user.
However, Bѐjar teaches predicting the plurality of daily patterns associated with the user associated with the predicted one or more user profile flows, further comprises: predicting a regular user movement pattern from tracking the home location and work location associated with the user based on one or more social networks; and predicting a day-to-day life movement data pattern associated with the user (Page 4, Section 3.1: “daily work-leisure cycle. During work hours there is less people with the time to generate events and during leisure time, people have more time and also more events that they want to publish”;Figure 1, Page 12: Figure 6). It would have been obvious for someone with ordinary skill in the art to modify the Weiner reference and include steps from the Bѐjar reference to obtain information about the daily patterns of users including home/work patterns. This provides the ability to discover complex user behaviors, such as mobility profiles, points of interest or events that may enable better mobility route planning, as disclosed by Bѐjar (Abstract; Introduction).
Regarding claims 7 and 16, Weiner teaches generating a plurality of Top-K ranked locations in the geographical region ([0009]; [0020]) 
However, Weiner does not teach fusing the one or more potential travel paths with the one or more aerial image segmentation inferences for generating a plurality of Top-K ranked locations in the geographical region; and creating a plurality of clusters of the Top-K ranked locations based on the number of available mobile assets.
However, Bѐjar teaches fusing the one or more potential travel paths with the one or more aerial image segmentation inferences for generating a plurality of Top-K ranked locations in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dey (US-9905248-B2) teaches systems and methods for inferring explicit user intentions based on user conversation data and associated spatial-temporal data of the user.
Root (US-20070168131-A1) teaches a method for locating at least one individual located remotely from a broadcast network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669